Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered March 19, 2003, convicting him of manslaughter in the second degree, assault in the first degree (two counts), and gang assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Testimony regarding the defendant’s membership in a gang was properly admitted since such evidence was relevant to motive and intent, and explained the sequence of events and the *513relationship between the defendant and the codefendant, and the complainants (see People v Newby, 291 AD2d 460 [2002]; People v Herrera, 287 AD2d 579 [2001]; People v Pacheco, 265 AD2d 347 [1999]). Its probative value outweighed its potential prejudice, and the trial court alleviated any prejudice to the defendant by sustaining his objections and providing appropriate curative instructions to the jury (see People v Newby, supra-, People v Cham, 259 AD2d 492 [1999]). To the extent that any alleged inappropriate remark remained unaddressed, it was harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]; People v Bernard, 224 AD2d 192 [1996]). Florio, J.E, Adams, Mastro and Lifson, JJ., concur.